DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 21 June 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-10, 13-15, 21, and 23-26 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This is a “new matter” rejection. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites that the dressing is treated with ethylene oxide to “improve the antimicrobial effectiveness of the dyes” as compared with a dressing “treated with only gamma radiation.” There is insufficient support for this limitation in the originally filed disclosure. The specification states and shows that doing both gamma radiation and ethylene oxide treatment resulted in improved antimicrobial activity as compared with just ethylene oxide treatment. See examples 2, 4, and 5. No statement comparing the combination sterilization treatment to just gamma radiation alone is provided, but this is what the claim has been amended to recite.
Independent claim 13 recites a similar limitation, and the remaining claims 2-5, 7-10, 14-15, 21, and 23-26 are depdnent therefrom, and thus also recite a feature not supported by the originally filed disclosure.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the pores are “suitable to provide capillary flow porosity and liquid extrusion porosity.” This limitation renders the claim indefinite, as the two types of porosity are not terms of the art. Further, the instant specification states that the cell structure is characterized with through pores that “can be evaluated by techniques such as capillary flow porometry and liquid extrusion porosimetry” (page 8, lines 5-7). Thus, it would appear that the terms, as being described in the specification, relate not to types of porosity but rather techniques in order to evaluate (i.e. tests to run) for characterizing pores.
The Applicant argues that the rejection is not proper. The Applicant states that these perameters determine the size frequency and connective ability of the pores in the sponge material to allow the present invention to function. The Examiner does not find this argument persuasive. The claim recites two techniques which can be used to evaluate the characteristics of pores, and the claim does not state anything about the connective ability and size frequency of the pores (which is asserted by the Applicant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US Patent Application Publication 2014/0275864) in view of the ‘654 reference (US Patent Application Publication 2014/0018654) and as evidenced by Krueger et al. (US Patent Application Publication 2006/0030632).
Drury discloses wound dressings comprising a foam body made of a polyurethane material treated with a plurality of colored biocidal dyes with at least one of the dyes being gram positive and at least one of the dyes being gram negative to dye the body a distinct color, and further an outer film and cover is secured to the foam body (abstract). The polyurethane is obtained from Rynel and sold under the trade name 562-B foam, and the two dyes are methylene blue and crystal violet (paragraph [38]). This foam is open-celled and can wick fluids (paragraph [39]), absorbing the exudate liquid away from the wound and into the sponge (paragraph [32]).
While further specifications regarding the polyurethane are not stated by Drury, this polyurethane is open celled with interconnection between cells, as evidenced by Krueger et al. (paragraph [30] & figure 17). This evidentiary reference also demonstrates that the polyurethane used by Drury has an open cell content (i.e. porosity) of 92%, a density of 0.10 g/cm3 (table 2), and a capacity of fluids of 10 g/g (table 11).
Drury further teaches that the wound dressing is sterilized using gamma irradiation or electron beam radiation (paragraphs [17-18]). This specific technique allows for sterilization without compromising the dye bactericidal effects (paragraph [42]).
Independent instant claim 1 recites that the dressing is treated with gamma radiation to sterilize it, and also that dressing it treated with ethylene oxide, which improves the antimicrobial effectiveness of the dyes as compared with a dressing treated with only gamma radiation. Drury is silent as to whether or not ethylene oxide treatment is performed. However, this difference appears to be a difference in the method by which the dressing is sterilized (the outcome of this step). Both Drury and the instantly recited dressing are sterilized. And the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113. As Drury discloses all of the limitations of the instantly recited dressing (i.e. it being sterile) except for the method by which the instantly recited composition is prepared, it is considered to read upon the limitations recited as to the dressing itself (which is what is recited by the claim 1).  
Drury does not disclose that the outer film and cover is a silicone, which is recited by independent instant claim 1. The ‘654 reference addresses this deficiency. Wound dressings are disclosed therein which have an outer adhesive section adhered to the absorbent dressing material (abstract). Such an adhesive section can be prepared from silicone (paragraph [32].) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the silicone taught by the ‘654 reference in the dressing taught by Drury. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Instant claims 2-4 further limit the ingredients present in the dressing, and the above cited and discussed ingredients read upon these limitations.
Instant claim 5 recites additional limitations to the sponge (the polyurethane foam of Drury). As stated above, the fluid capacity, density, and porosity of the polyurethane disclosed by Drury read upon the instantly recited ranges. And as for the pore diameter, the average is necessarily going to meet the instantly recited limitation, as the diameters appear to be such as size (figure 17 cited above) and the density and porosity (measure of mass and openness of the foam) read upon the ranges instantly recited, and these properties would be proportional.

Claims 7-10, 13-15, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US Patent Application Publication 2014/0275864), the ‘654 reference (US Patent Application Publication 2014/0018654), and as evidenced by Krueger et al. (US Patent Application Publication 2006/0030632) as applied to claim 1 above, and further in view of Sambasivam (US Patent Application Publication 2018/0338945).
Instant claims 7-10, 13-15, 21, and 23 further recite the inclusion of an enzyme such as amylase, a chelant such as EDTA, and/or non-ionic and ionic surfactants. While Drury suggests the inclusion of enzymes, surface active agents, as well as additional substances including antimicrobials (paragraph [40]), the specific agents instantly recited are not disclosed therein.
Sambasivam discusses antimicrobial compositions such as wound dressings (abstract). Included in such compositions are one or more surfactants, such as cationic and non-ionic surfactants such as alkyl sulfates and sulfosuccinates, which facilitate the availability of antimicrobial agents at the wound surface (paragraph [38]). Also suggested are chelants such as EDTA (paragraph [101]) and amylase enzymes (paragraph [227]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the additional ingredients taught by Sambasivam in the dressing taught by Drury. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
The Applicant argues that the obviousness rejections are not proper. The Applicant refers to table 1 on page 11, and states that it clearly shows that gamma irradiation done prior to EO (ethylene oxide) treatment gave increased antibacterial effectiveness as compared to either EO sterilization of gamma radiation by themselves. This unexpected result is also shown in table 3 on page 14. As described in the specification, the essence of the invention has both steps, where the gamma radiation not only sterilizes but fundamentally modifies the foam polymer’s properties which in turn yield a foam with the unexpected improved antimicrobial activity (see also table 5 in example 6).
The Applicant also states that the secondary reference (the ‘654 reference) does not remedy these deficiencies, as this reference does not specify a sterilization method. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The table cited by the Applicant does not show anything comparing gamma irradiation alone as compared to the combination of the two. All of the examples have EO treatment. Improved activity was shown when gamma radiation was applied. However, this step is shown by the prior art cited above (Drury), which also made clear that the gamma radiation was part of the essence of the invention. Further, the arguments appear to connect this gamma radiation step to the improved activity. A stated by the Applicant, the essence of the invention has both steps, where the gamma radiation not only sterilizes but fundamentally modifies the foam polymer’s properties which in turn yield a foam with the unexpected improved antimicrobial activity. As the prior art has this key step (gamma radiation) the property would be reasonably expected to be present therein.
As for the unexpected effect, it is noted that the unexpected property relates to the method of making the dressing (the particular steps used for sterilizing the dressing). And the claimed invention is not directed to the method of making the dressing (those claims are withdrawn claims 16-18, 20, and 22). And there needs to be a nexus between the evidence of nonobviosuness and the claimed invention. See MPEP 716.01(b).
Also, for arguments of unexpected results to be found persuasive, the tests used in a comparison must be made under identical conditions except for the novel features of the invention.  The claimed invention must normally be compared, however, with the closest subject matter that exists in the prior art.  See MPEP 716.02(e).  The prior art (Drury) discloses treatment of the dressing with gamma irradiation, and no showing has been provided that the combination is improved with respect to just gamma irradiation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699